Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 37, the prior art fails to teach a system comprising
a light source configured for visible light emission and infrared light emission and a package configured to enclose the light source comprising:
a nitrogen containing laser diode with an optical cavity having an optical waveguide region and one or more facet regions,
diode to output directional electromagnetic radiation through at least one of the facet regions that is characterized by a first peak wavelength
 a first wavelength converter configured to convert at least a fraction of the directional electromagnetic radiation to a second peak wavelength that is longer than the first peak wavelength and to generate a visible light emission such as a white-color emission comprising at least the second peak wavelength
an infrared emitting laser to output a directional electromagnetic radiation characterized by a third peak infrared wavelength
at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength converter member; and a beam shaper configured to direct the visible light and infrared light for illuminating a target of interest. 

As for claim 48, the prior art fails to teach a system comprising:
a light source configured for visible light emission and infrared light emission and a package configured to enclose the light source
 a nitrogen containing laser diode comprised with an optical cavity having an optical waveguide region and one or more facet regions, 
output first directional electromagnetic radiation through at least one of the facet regions in a first peak wavelength
a first wavelength converter optically coupled to a first pathway to receive the first directional electromagnetic radiation to convert at least a fraction of the first directional electromagnetic radiation with the first peak wavelength to at least a second peak wavelength that is longer than the first peak wavelength and to generate a visible light emission such as a white-color emission comprising at least the second peak wavelength;
a second wavelength converter optically coupled to a second pathway to receive a second electromagnetic radiation, wherein the second wavelength converter is configured to convert at least a fraction of the second electromagnetic radiation to at least a third peak wavelength that is longer than the second peak wavelength, infrared; 
at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength converter member; and a beam shaper configured to direct the visible light emission and the infrared emission for illuminating a target of interest. 

As for claim 55, the prior art fails to teach comprising:
a laser based light source configured for infrared light emission and a package configured to enclose the laser based light source
a gallium and nitrogen containing laser diode configured as a first pump-light device which has an optical cavity with an optical waveguide region and one or more facet regions that light is output through in a first peak wavelength
a first wavelength converter characterized by an infrared emission optically coupled to the pathway to receive the directional electromagnetic radiation from the first pump-light device  to convert at least a fraction of the directional electromagnetic radiation with the first peak wavelength to at least a second peak wavelength that is longer than the first peak wavelength
 wherein the second peak wavelength is characterized by peak wavelength in the infrared region of the electromagnetic radiation spectrum; at least one common support member configured to support at least the nitrogen containing laser diode member and the first wavelength 

	The closest prior art found was Raring US pat 10222474 which discloses a LIDAR system with a gallium and nitrogen containing laser, wavelength conversion member, and peak wavelengths mixed to achieve white light but fails to specifically teach the nitrogen laser within the optical cavity which as a waveguide region and one or more facet regions, and an infrared laser diode with a third peak wavelength, a common support for the nitrogen laser, first wavelength converter, and beam shaper. However, Raring does not disclose the features of claims 37, 48, or 55 highlighted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GOUTAIN, DIANOV, and MCLAURIN (see references cited for patent/publication numbers) disclose relevant semiconductor laser light emitting devices.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875